UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-7728



In Re: CRAIG O. COPLEY,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-90-47-HC)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Craig O. Copley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig O. Copley petitions this court for a writ of mandamus

directing the district court to rule on his motion for reconsid-

eration. The district court denied this motion on January 4, 2000.

We accordingly deny the motion to proceed in forma pauperis and

dismiss the mandamus petition as moot. We dispense with oral argu-

ment, because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                2